1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIGHTON TRUSTEES, LLC, on                Case No. 2:19-cv-04210-CAS-GJSx
     behalf of and as trustee for COOK
12   STREET MASTER TRUST and                   [PROPOSED] STIPULATED
     DIAMOND LS TRUST; and BANK OF             PROTECTIVE ORDER
13   UTAH, solely as securities intermediary
     for COOK STREET MASTER TRUST
14   and DIAMOND LS TRUST,
15                  Plaintiffs,
16         v.
17   TRANSAMERICA LIFE INSURANCE
     COMPANY,
18
                    Defendant.
19
20
21
22
23
24
25
26
27
28
1    1.    A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential and
3    proprietary actuarial, business, technical, and financial information of Plaintiffs
4    Brighton Trustees, LLC, on behalf of and as trustee for Cook Street Master Trust and
5    Diamond LS Trust; and Bank of Utah, solely as securities intermediary for Cook
6    Street Master Trust and Diamond LS Trust (collectively, “Plaintiffs”) and Defendant
7    Transamerica Life Insurance Company (“TLIC”) for which special protection from
8    public disclosure and from use for any purpose other than prosecuting this litigation
9    may be warranted. Accordingly, Plaintiffs and TLIC hereby stipulate to and petition
10   the Court to enter the following Stipulated Protective Order (“Order”). The parties
11   acknowledge that this Order does not confer blanket protections on all disclosures or
12   responses to discovery and that the protection it affords from public disclosure and
13   use extends only to the limited information or items that are entitled to confidential
14   treatment under the applicable legal principles.
15         B. GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and from
19   use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other
21   things, confidential business or financial information, information regarding
22   confidential business practices, or other confidential research, development, or
23   commercial information (including information implicating privacy rights of third
24   parties), information otherwise generally unavailable to the public, or which may be
25   privileged or otherwise protected from disclosure under state or federal statutes, court
26   rules, case decisions, or common law. Accordingly, to expedite the flow of
27   information, to facilitate the prompt resolution of disputes over confidentiality of
28   discovery materials, to adequately protect information the parties are entitled to keep

                                              -1-
1    confidential, to ensure that the parties are permitted reasonable necessary uses of such
2    material in preparation for and in the conduct of trial, to address their handling at the
3    end of the litigation, and serve the ends of justice, a protective order for such
4    information is justified in this matter. It is the intent of the parties that information
5    will not be designated as confidential for tactical reasons and that nothing be so
6    designated without a good faith belief that it has been maintained in a confidential,
7    non-public manner, and there is good cause why it should not be part of the public
8    record of this case.
9           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
10   SEAL
11          The parties further acknowledge, as set forth in Section 12.3 (Filing Protected
12   Material), below, that this Protective Order does not entitle them to file confidential
13   information under seal; Local Civil Rule 79-5 and the Court’s Guide to Electronically
14   Filing Under Seal Documents in Civil Cases set forth the procedures that must be
15   followed and the standards that will be applied when a party seeks permission from
16   the Court to file material under seal.
17          There is a strong presumption that the public has a right of access to judicial
18   proceedings and records in civil cases. In connection with non-dispositive motions,
19   good cause must be shown to support a filing under seal. See Kamakana v. City and
20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
21   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
22   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
23   good cause showing). A specific showing of good cause or compelling reasons with
24   proper evidentiary support and legal justification must be made with respect to
25   Protected Material that a party seeks to file under seal. The parties’ mere designation
26   of Disclosure or Discovery Material as “CONFIDENTIAL,” or “HIGHLY
27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does not—without the
28   submission of competent evidence by declaration establishing that the material

                                               -2-
1    sought to be filed under seal qualifies as confidential, privileged, or otherwise
2    protectable—constitute good cause.
3          Further, if a party requests sealing related to a dispositive motion or trial, then
4    compelling reasons, not only good cause, for the sealing must be shown, and the
5    relief sought shall be narrowly tailored to serve the specific interest to be protected.
6    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
7    item or type of information, document, or thing sought to be filed or introduced under
8    seal in connection with a dispositive motion or trial, the party seeking protection must
9    articulate compelling reasons, supported by specific facts and legal justification, for
10   the requested sealing order. Again, competent evidence supporting the application to
11   file documents under seal must be provided by declaration.
12         Any document that is not confidential, privileged, or otherwise protectable in
13   its entirety will not be filed under seal if the confidential portions can be redacted. If
14   documents can be redacted, then a redacted version for public viewing, omitting only
15   the confidential, privileged, or otherwise protectable portions of the document, shall
16   be filed. Any application that seeks to file documents under seal in their entirety
17   should include an explanation of why redaction is not feasible.
18   2.    DEFINITIONS
19         2.1    Acknowledgment: the “Acknowledgment and Agreement to be Bound”
20   form attached as Exhibit A to this Order.
21         2.2    Action: Brighton Trustees, LLC, on behalf of and as trustee for Cook
22   Street Master Trust and Diamond LS Trust; and Bank of Utah, solely as securities
23   intermediary for Cook Street Master Trust and Diamond LS Trust v. Transamerica
24   Life Insurance Company, Case No. 2:19-cv-04210-CAS-GJSx.
25         2.3    Challenging Party: A Party or Non-Party that challenges the designation
26   of information or items under this Order.
27         2.4    “CONFIDENTIAL” Information or Items: Confidential proprietary or
28   commercially sensitive business and financial information, trade secrets, and

                                               -3-
1    personal information which is not generally known or publicly available and which
2    the Designating Party would not normally reveal to third parties or information that
3    otherwise meets the standard for protection set forth in Rule 26(c) of the Federal
4    Rules of Civil Procedure. It is the intent of the parties that information will not be
5    designated as confidential for tactical reasons and that nothing be so designated
6    without a good faith belief that it has been maintained in a confidential non-public
7    manner, and there is good cause why it should not be part of the public record of this
8    Action.
9           2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
10   their support staff).
11          2.6    Designating Party: A Party or Non-Party that designates information or
12   items that it produces or that are produced in disclosures or in response to discovery
13   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
14   ONLY.”
15          2.7    Disclosure or Discovery Material: All items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced or
18   generated in disclosures or responses to discovery in this matter.
19          2.8    Expert: A person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action and who is not a past or current
22   employee of a Party or a current employee of a Party’s competitor and who, at the
23   time of retention, is not anticipated to become an employee of a Party or a competitor
24   of a Party. This definition includes a professional jury or trial consultant retained in
25   connection with this litigation.
26          2.9    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
27   Information or Items: Extremely sensitive “CONFIDENTIAL” Information or Items,
28

                                              -4-
1    the disclosure of which to another Party or Non-Party would create a substantial risk
2    of serious harm that could not be avoided by less restrictive means.
3          2.10 House Counsel: Attorneys who are employees of a Party or of an entity
4    that owns an interest in a Party and is responsible for controlling or directing the
5    litigation. House Counsel does not include Outside Counsel of Record or any other
6    outside counsel.
7          2.11 Non-Party: Any natural person, partnership, corporation, association, or
8    other legal entity not named as a Party to this action.
9          2.12 Outside Counsel of Record: Attorneys who are not employees of a party
10   to this Action but who are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   that has appeared on behalf of that party, including support staff.
13         2.13 Party: Any party to this Action, including its House Counsel, officers,
14   directors, employees, consultants, and retained experts.
15         2.14 Producing Party: A Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         2.15 Professional Vendors: Persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing or retrieving data in any form or medium)
20   and their employees and subcontractors.
21         2.16 Protected Material: Any Disclosure or Discovery Material that is
22   designated    as   “CONFIDENTIAL”           or   “HIGHLY       CONFIDENTIAL         –
23   ATTORNEYS’ EYES ONLY.”
24         2.17 Receiving Party: A Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26   3.    SCOPE
27         The protections conferred by this Order cover not only Protected Material (as
28   defined above), but also (1) any information copied or extracted from Protected

                                              -5-
1    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
2    and (3) any testimony, conversations, or presentations by Parties or their Counsel or
3    their Experts that reveals Protected Material. Any use of Protected Material at trial
4    shall be governed by the orders of the trial judge. This Order does not govern the use
5    of Protected Material at trial.
6    4.    DURATION
7          FINAL DISPOSITION of the action is defined as the conclusion of any
8    appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
9    has run. Except as set forth below, the terms of this protective order apply through
10   FINAL DISPOSITION of the action.            The parties stipulate that they will be
11   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
12   and that they will have to file a separate action for enforcement of the agreement once
13   FINAL DISPOSITION of the action occurs.
14         Once a case proceeds to trial, information that was designated as
15   CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or
16   maintained pursuant to this protective order used or introduced as an exhibit at trial
17   becomes public and will be presumptively available to all members of the public,
18   including the press, unless compelling reasons supported by specific factual findings
19   to proceed otherwise are made to the trial judge in advance of the trial. See
20   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
21   documents produced in discovery from “compelling reasons” standard when merits-
22   related documents are part of court record). Accordingly, for such materials, the
23   terms of this protective order do not extend beyond the commencement of the trial.
24   5.    DESIGNATING PROTECTED MATERIAL
25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
26   Each Party or Non-Party that designates information or items for protection under
27   this Order must take care to limit any such designation to specific material that
28   qualifies under the appropriate standards. To the extent it is practical to do so, the

                                              -6-
1    Designating Party must designate for protection only those parts of material,
2    documents, items or oral or written communications that qualify so that other
3    portions of the material, documents, items or communications for which protection
4    is not warranted are not swept unjustifiably within the ambit of this Order.
5          Mass, indiscriminate or routinized designations are prohibited. Designations
6    that are shown to be clearly unjustified or that have been made for an improper
7    purpose (e.g., to unnecessarily encumber the case development process or to impose
8    unnecessary expenses and burdens on other parties) may expose the Designating
9    Party to sanctions.
10         If it comes to a Designating Party’s attention that information or items that it
11   designated for protection do not qualify for protection, that Designating Party must
12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
13         5.2    Manner and Timing of Designations. Except as otherwise provided in
14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
16   under this Order must be clearly so designated before the material is disclosed or
17   produced. Designation in conformity with this Order requires:
18                (a) for information in documentary form (e.g., paper or electronic
19   documents, but excluding transcripts of depositions or other pretrial or trial
20   proceedings), that the Producing Party affix at a minimum, the legend
21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY” to each page that contains protected material. If only a portion of the material
23   on a page qualifies for protection, the Producing Party also must clearly identify the
24   protected portion(s) (e.g., by making appropriate markings in the margins).
25         A Party or Non-Party that makes original documents available for inspection
26   need not designate them for protection until after the inspecting Party has indicated
27   which documents it would like copied and produced. During the inspection and
28   before the designation, all of the material made available for inspection shall be

                                              -7-
1    deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
2    inspecting Party has identified the documents it wants copied and produced, the
3    Producing Party must determine which documents, or portions thereof, qualify for
4    protection under this Order. Then, before producing the specified documents, the
5    Producing Party must affix the legend “CONFIDENTIAL” or “HIGHLY
6    CONFIDENTIAL - ATTORNEYS’ EYES ONLY” to each page that contains
7    Protected Material. If only a portion of the material on a page qualifies for protection,
8    the Producing Party also must clearly identify the protected portion(s) (e.g., by
9    making appropriate markings in the margins).
10                (b) any Party may designate as Protected Material testimony given in a
11   deposition or in other pretrial or trial proceedings by informing the reporter during
12   the deposition or by sending a letter to all Outside Counsel of Record and to the
13   deposition reporter designating by page and line any portions of the transcript to be
14   so restricted, or the entire transcript if applicable, within thirty (30) days after
15   receiving the deposition transcript and specifying the level of protection being
16   asserted.
17         During this 30-day period, a transcript will be treated as if it had been
18   designated “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” in its
19   entirety unless otherwise agreed. After the expiration of that period, the transcript
20   shall be treated only as actually designated.
21         When deposition testimony is designated Protected Material by informing the
22   reporter during the deposition, the transcript containing Protected Material shall have
23   an obvious legend on the title page that the transcript contains Protected Material,
24   and the title page shall be followed by a list of all pages (including line numbers) that
25   have been designated as Protected Material and the level of protection being asserted
26   by the Designating Party. The Designating Party shall inform the court reporter of
27   these requirements.
28

                                               -8-
1          Parties shall give the other parties notice if they reasonably expect a deposition,
2    hearing, or other proceeding to include Protected Material so that the other parties
3    can ensure that only authorized individuals who have signed the Acknowledgment
4    are present at those proceedings. The use of a document as an exhibit at a deposition
5    shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
6    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
7                 (c) for information produced in some form other than documentary and
8    for any other tangible items, that the Producing Party affix in a prominent place on
9    the exterior of the container or containers in which the information is stored the
10   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
11   EYES ONLY.” If only a portion or portions of the information warrants protection,
12   the Producing Party, to the extent practicable, shall identify the protected portion(s).
13         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
24   economic burdens, or a significant disruption or delay of the litigation, a Party does
25   not waive its right to challenge a confidentiality designation by electing not to mount
26   a challenge promptly after the original designation is disclosed.
27         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
28   resolution process under Local Rule 37-1. In conferring, the Challenging Party must

                                              -9-
1    explain the basis for its belief that the confidentiality designation was not proper and
2    must give the Designating Party an opportunity to review the designated material, to
3    reconsider the circumstances, and, if no change in designation is offered, to explain
4    the basis for the chosen designation.
5          6.3    The burden of persuasion in any such challenge proceeding shall be on
6    the Designating Party. Frivolous designations or challenges, and those designations
7    or challenges made for an improper purpose (e.g., to harass or impose unnecessary
8    expenses and burdens on other parties) may expose the respective Designating Party
9    or Challenging Party to sanctions. Unless the Designating Party has waived or
10   withdrawn the confidentiality designation, all parties shall continue to afford the
11   material in question the level of protection to which it is entitled under the
12   Designating Party’s designation until the Court rules on the challenge.
13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
14         7.1    Basic Principles. A Receiving Party may use Protected Material that is
15   disclosed or produced by another Party or by a Non-Party in connection with this
16   Action only for prosecuting, defending or attempting to settle this Action. Such
17   Protected Material may be disclosed only to the categories of persons and under the
18   conditions described in this Order. When the Action has been terminated, a Receiving
19   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
20   Protected Material must be stored and maintained by a Receiving Party at a location
21   and in a secure manner that ensures that access is limited to the persons authorized
22   under this Order.
23         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the Court or permitted in writing by the Designating Party, a
25   Receiving    Party    may    disclose    any      information   or   item   designated
26   “CONFIDENTIAL” only to:
27
28

                                              - 10 -
1                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
2    well as employees of said Outside Counsel of Record to whom it is reasonably
3    necessary to disclose the information for this Action;
4                 (b) the Receiving Party, including officers, directors, and employees
5    (including House Counsel) of the Receiving Party to whom disclosure is reasonably
6    necessary for this Action;
7                 (c) the Receiving Party’s Parents’ officers, directors, employees, or
8    consultants/advisors (1) to whom disclosure is reasonably necessary for this Action,
9    and (2) who have signed the Acknowledgment;
10                (d) Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   Acknowledgment;
13                (e) the Court and its personnel;
14                (f) court reporters and their staff;
15                (g) professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the Acknowledgement;
18                (h) the author or recipient of a document containing the information or
19   a custodian or other person who otherwise possessed or knew the information;
20                (i) during their depositions, witnesses, and attorneys for witnesses, in
21   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
22   party requests that the witness sign the Acknowledgment; and (2) they will not be
23   permitted   to   keep   any    confidential     information   unless   they   sign   the
24   Acknowledgment, unless otherwise agreed by the Designating Party or ordered by
25   the Court; and
26                (j) any mediator or settlement officer, and their supporting personnel,
27   mutually agreed upon by any of the parties engaged in settlement discussions and
28   who have signed the Acknowledgment.

                                              - 11 -
1          7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
2    ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
3    writing by the Designating Party, a Receiving Party may disclose any information or
4    item designated “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY” only
5    to:
6                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
7    well as employees of said Outside Counsel of Record, to whom it is reasonably
8    necessary to disclose the information for this Action;
9                 (b) One member of the Receiving Party’s House Counsel, so long as
10   that individual (1) is a licensed attorney authorized to practice law, (2) at least ten
11   days in advance of first being provided any of the Designating Party’s Highly
12   Confidential – Attorneys’ Eyes Only materials, is identified in writing to the
13   Designating Party’s Outside Counsel, with information summarizing that
14   individual’s job responsibilities, (3) signs the Acknowledgement. If a Designating
15   Party objects to the disclosure of information to the Receiving Party’s House Counsel
16   identified pursuant to this subpart, the Designating Party shall, within 10 days of
17   receipt of the job responsibility information identified above, meet and confer with
18   the Receiving Party concerning the objection. If the objection is not resolved during
19   the meet and confer, the Designating Party shall promptly begin the discovery dispute
20   resolution process.       The Receiving Party shall not disclose HIGHLY
21   CONFIDENTIAL - ATTORNEYS’ EYES ONLY information to the identified
22   House Counsel until the final resolution of the discovery dispute.
23                (c) Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   Acknowledgment;
26                (d) the Court and its personnel;
27                (e) court reporters and their staff;
28

                                              - 12 -
1                 (f) professional jury or trial consultants, mock jurors, and Professional
2    Vendors to whom disclosure is reasonably necessary for this Action and who have
3    signed the Acknowledgement;
4                 (g) the author or recipient of a document containing the information or
5    a custodian or other person who otherwise possessed or knew the information;
6                 (h) during their depositions, witnesses, and attorneys for witnesses, in
7    the Action to whom disclosure is reasonably necessary provided the witness signs
8    the Acknowledgment; and
9                 (i) any mediator or settlement officer, and their supporting personnel,
10   mutually agreed upon by any of the parties engaged in settlement discussions and
11   who have signed the Acknowledgment.
12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
13         IN OTHER LITIGATION
14         If a Party is served with a subpoena or a court order issued in other litigation
15   that compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
17   ONLY” that Party must:
18         (a) promptly notify in writing the Designating Party. Such notification shall
19   include a copy of the subpoena or court order;
20         (b) promptly notify in writing the party who caused the subpoena or order to
21   issue in the other litigation that some or all of the material covered by the subpoena
22   or order is subject to this Protective Order. Such notification shall include a copy of
23   this Order; and
24         (c) cooperate with respect to all reasonable procedures sought to be pursued
25   by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order shall not produce any information designated in this
28   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’

                                             - 13 -
1    EYES ONLY” before a determination by the court from which the subpoena or order
2    issued, unless the Party has obtained the Designating Party’s permission. The
3    Designating Party shall bear the burden and expense of seeking protection in that
4    court of its confidential material and nothing in these provisions should be construed
5    as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
6    directive from another court.
7    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
8          PRODUCED IN THIS LITIGATION
9          (a) The terms of this Order are applicable to information produced by a Non-
10   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
11   CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” Such information produced by
12   Non-Parties in connection with this litigation is protected by the remedies and relief
13   provided by this Order. Nothing in these provisions should be construed as
14   prohibiting a Non-Party from seeking additional protections.
15         (b) In the event that a Party is required, by a valid discovery request, to
16   produce a Non-Party’s confidential information in its possession, and the Party is
17   subject to an agreement with the Non-Party not to produce the Non-Party’s
18   confidential information, then the Party shall:
19                (1) promptly notify in writing the Requesting Party and the Non-Party
20   that some or all of the information requested is subject to a confidentiality agreement
21   with a Non-Party;
22                (2) promptly provide the Non-Party with a copy of the Order in this
23   Action, the relevant discovery request(s), and a reasonably specific description of the
24   information requested; and
25                (3) make the information requested available for inspection by the Non-
26   Party, if requested.
27         (c) If the Non-Party fails to seek a protective order from this court within 21
28   days of receiving the notice and accompanying information, the Receiving Party may

                                             - 14 -
1    produce the Non-Party’s confidential information responsive to the discovery
2    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
3    not produce any information in its possession or control that is subject to the
4    confidentiality agreement with the Non-Party before a determination by the court.
5    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
6    of seeking protection in this court of its Protected Material.
7    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
9    Protected Material to any person or in any circumstance not authorized under this
10   Order, the Receiving Party must immediately (a) notify in writing the Designating
11   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
12   unauthorized copies of the Protected Material, (c) inform the person or persons to
13   whom unauthorized disclosures were made of all the terms of this Order, and (d)
14   request such person or persons to execute the Acknowledgment.
15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16         PROTECTED MATERIAL
17         When a Producing Party gives notice to Receiving Parties that certain
18   inadvertently produced material is subject to a claim of privilege or other protection
19   (e.g., work product immunity), the obligations of the Receiving Parties are those set
20   forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
21   to modify whatever procedure may be established in an e-discovery order that
22   provides for production without prior privilege review. Pursuant to Federal Rule of
23   Evidence 502(d) and (e), the parties agree that the inadvertent or unintentional
24   disclosure by the Producing Party of material that is privileged or subject to other
25   protection shall not be deemed a waiver in whole or in part of the claim of privilege
26   or other protection, either as to the specific information disclosed or as to any other
27   information relating thereto on the same or related subject matter.
28

                                              - 15 -
1          Upon learning of an inadvertent or unintentional disclosure of privileged
2    information, the Producing Party shall provide written notice to the parties who have
3    received such information. Within ten (10) business days of the date of that written
4    notice, the documents or materials described in that notice shall be returned to
5    counsel for the Producing Party, destroyed, or sequestered by the Receiving Party,
6    and in the same time frame, any notes or other writing or recordings that copy,
7    summarize, reflect, or discuss the content of the documents or materials shall be
8    destroyed or sequestered by the Receiving Party. No use shall be made of such
9    documents or materials from such inadvertent production during deposition or at
10   trial, nor shall such documents or materials be provided to anyone who did not
11   already have access to them prior to the request by the Producing Party that they be
12   returned.
13         If the Receiving Party intends to challenge the assertion of privilege, it must
14   provide written notice within this ten-day period, explaining the grounds for its
15   challenge. The Receiving Party shall initiate the dispute resolution process under
16   Local Rule 37.1 within ten (10) business days of date of service of the Receiving
17   Party’s notice disputing a claim of inadvertent production.
18         If the Parties cannot resolve a challenge without court intervention, the
19   Receiving Party may move the Court for an order compelling production of any
20   inadvertently produced or disclosed document or material in compliance with Local
21   Rule 37, but the motion shall not assert as a ground for production the fact of the
22   inadvertent production or disclosure. Pending the Court’s ruling, the party
23   challenging the assertion of privilege shall sequester the affected documents and
24   materials and shall not make any use of such information.
25   12.   MISCELLANEOUS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the Court in the future.
28

                                             - 16 -
1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Order, no Party waives any right it otherwise would have to object to disclosing or
3    producing any information or item on any ground not addressed in this Order.
4    Similarly, no Party waives any right to object on any ground to use in evidence of
5    any of the material covered by this Protective Order.
6          12.3 Filing Protected Material. A Party that seeks to file under seal any
7    Protected Material must comply with Local Civil Rule 79-5. Protected Material may
8    only be filed under seal pursuant to a court order authorizing the sealing of the
9    specific Protected Material at issue. If a Party’s request to file Protected Material
10   under seal is denied by the court, then the Receiving Party may file the information
11   in the public record unless otherwise instructed by the court.
12   13.   FINAL DISPOSITION
13         After the final disposition of this Action, as defined in Section 4
14   (DURATION), within 60 days of a written request by the Designating Party, each
15   Receiving Party must return all Protected Material to the Producing Party or destroy
16   such material. As used in this subdivision, “all Protected Material” includes all
17   copies, abstracts, compilations, summaries, and any other format reproducing or
18   capturing any of the Protected Material. Whether the Protected Material is returned
19   or destroyed, the Receiving Party must submit a written certification to the Producing
20   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
21   deadline that (1) identifies (by category, where appropriate) all the Protected Material
22   that was returned or destroyed and (2) affirms that the Receiving Party has not
23   retained any copies, abstracts, compilations, summaries or any other format
24   reproducing or capturing any of the Protected Material. Notwithstanding this
25   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
26   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
27   deposition and trial exhibits, expert reports, attorney work product, and consultant
28   and expert work product, even if such materials contain Protected Material. Any such

                                              - 17 -
1    archival copies that contain or constitute Protected Material remain subject to this
2    Protective Order as set forth in Section 4 (DURATION).
3
4    Dated: March 2, 2020        ORRICK, HERRINGTON &
                                      SUTCLIFFE LLP
5
6                                     By: _/s/ Khai LeQuang_______________
                                          KHAI LEQUANG
7
                                          RICHARD W. KREBS
8
                                       Attorneys for Plaintiffs
9
10
11   Dated: March 2, 2020              McDOWELL HETHERINGTON LLP
12                                     By:   /s/ Hutson B. Smelley
13                                       JARRETT E. GANER
                                         HUTSON B. SMELLEY
14
                                         ERIN E. BENNETT
15
16                                     Attorneys for Defendant
17
18
19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21   DATED: March 6, 2020
22
23
24   _____________________________________
     GAIL J. STANDISH
25   UNITED STATES MAGISTRATE JUDGE
26
27
28

                                            - 18 -
1                                  ECF ATTESTATION
2          I, Khai LeQuang, am the ECF User whose ID and password are being used to
3    file this [PROPOSED] STIPULATED PROTECTIVE ORDER. In accordance with
4    Local Rule 5-4.3.4, concurrence in and authorization of the filing of this document
5    has been obtained from Hutson Smelley, counsel for Defendant, and I shall
6    maintain records to support this concurrence for subsequent production for the
7    Court if so ordered or for inspection upon request by a party.
8
9    Dated: March 2, 2020                   ORRICK, HERRINGTON &
                                            SUTCLIFFE LLP
10
11                                          By: /s/ Khai LeQuang_______________
                                                KHAI LEQUANG
12
13                                      Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             - 19 -
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of
4    _____________________ [print or type full address], declare under penalty of
5    perjury that I have read in its entirety and understand the Protective Order that was
6    issued by the United States District Court for the Central District of California on
7    _______________________________ [date] in the case of Brighton Trustees, LLC,
8    et al. v. Transamerica Life Insurance Company, Case No. 2:19-cv-04210-CAS-
9    GJSx. I agree to comply with and to be bound by all the terms of this Protective
10   Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
12   will not disclose in any manner any information or item that is subject to this
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Protective Order. I further agree to submit to the jurisdiction of
15   the United States District Court for the Central District of California for enforcing
16   the terms of this Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint _____________________ [print or type
18   full name] of _______________________________________ [print or type full
19   address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Protective Order.
22   Date:
23   City and State where sworn and signed:
24   Printed name: ____________________
25   Signature: _______________________
26
27
28

                                              -1-
